

116 HR 2480 : Stronger Child Abuse Prevention and Treatment Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS1st SessionH. R. 2480IN THE SENATE OF THE UNITED STATESMay 21, 2019Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo reauthorize the Child Abuse Prevention and Treatment Act, and for other purposes.1.Short titleThis Act may be cited as the Stronger Child Abuse Prevention and Treatment Act.2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Title I—General programSec. 101. Repeal of findings.Sec. 102. Repeal of Advisory Board on Child Abuse and Neglect.Sec. 103. National clearinghouse for information relating to child abuse.Sec. 104. Research and assistance activities.Sec. 105. Grants to States, Indian Tribes or tribal organizations, and public or private agencies and organizations.Sec. 106. Grants to States for child abuse or neglect prevention and treatment programs.Sec. 107. Miscellaneous requirements.Sec. 108. Reports.Sec. 109. Authorization of appropriations.Sec. 110. Monitoring and oversight.Sec. 111. Electronic interstate data exchange system.Sec. 112. Technical and conforming amendments.Title II—Community-based Grants for the Prevention of Child Abuse and NeglectSec. 201. Purpose and authority.Sec. 202. Eligibility.Sec. 203. Amount of grant.Sec. 204. Application.Sec. 205. Local program requirements.Sec. 206. Performance measures.Sec. 207. National network for community-based family resource programs.Sec. 208. Definitions.Sec. 209. Rule of construction.Sec. 210. Authorization of appropriations.Sec. 211. Study and report.Title III—Adoption OpportunitiesSec. 301. Purpose.Sec. 302. Report and guidance on unregulated custody transfers.Sec. 303. Information and services.Sec. 304. Study and report on successful adoptions.Sec. 305. Authorization of appropriations.Title IV—Amendments to other lawsSec. 401. Technical and conforming amendments to other laws.IGeneral program101.Repeal of findingsSection 2 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is repealed.102.Repeal of Advisory Board on Child Abuse and NeglectSection 102 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5102) is repealed.103.National clearinghouse for information relating to child abuseSection 103 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104) is amended—(1)in subsection (b)(1), by inserting early learning programs and after including;(2)in subsection (c)(1)(C)—(A)in clause (iii), by striking and at the end;(B)in clause (iv), by adding and at the end; and(C)by adding at the end the following:(v)the number of child fatalities and near fatalities due to maltreatment, as reported by States in accordance with the uniform standards established pursuant to subsection (d), and any other relevant information related to such fatalities;; and(3)by adding at the end the following:(d)Uniform standards for tracking and reporting of child fatalities resulting from maltreatment(1)Regulations requiredNot later than 24 months after the date of the enactment of the Stronger Child Abuse Prevention and Treatment Act, the Secretary shall develop and issue final regulations establishing uniform standards for the tracking and reporting of child fatalities and near-fatalities resulting from maltreatment. As a condition on eligibility for receipt of funds under section 106, the standards established under this paragraph shall be used by States for the tracking and reporting of such fatalities under subsection (d) of such section.(2)Maintenance of State lawNotwithstanding the uniform standards developed under paragraph (1), a State that defines or describes such fatalities for any purpose other than tracking and reporting under this subsection may continue to use that definition or description for such purpose.(3)Negotiated rulemakingIn developing regulations under paragraph (1), the Secretary shall submit such regulations to a negotiated rulemaking process, which shall include the participants described in paragraph (4).(4)Participants describedThe participants described in this paragraph are—(A)State and county officials responsible for administering the State plans under this Act and parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.);(B)child welfare professionals with field experience;(C)child welfare researchers;(D)domestic violence researchers;(E)domestic violence professionals;(F)child development professionals;(G)mental health professionals;(H)pediatric emergency medicine physicians;(I)child abuse pediatricians, as certified by the American Board of Pediatrics, who specialize in treating victims of child abuse;(J)forensic pathologists;(K)public health administrators;(L)public health researchers;(M)law enforcement;(N)family court judges;(O)prosecutors;(P)medical examiners and coroners;(Q)a representative from the National Center for Fatality Review and Prevention; and(R)such other individuals and entities as the Secretary determines to be appropriate..104.Research and assistance activitiesSection 104 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105) is amended—(1)in subsection (a)—(A)by amending paragraph (1) to read as follows:(1)TopicsThe Secretary shall, in consultation with other Federal agencies and recognized experts in the field, carry out a continuing interdisciplinary program of research, including longitudinal research, that is designed to provide information needed to improve primary prevention of child abuse and neglect, better protect children from child abuse or neglect, and improve the well-being of victims of child abuse or neglect, with at least a portion of such research being field initiated. Such research program may focus on—(A)disseminating evidence-based treatment directed to individuals and families experiencing trauma due to child abuse and neglect, including efforts to improve the scalability of the treatments and programs being researched;(B)developing a set of evidence-based approaches to support child and family well-being and developing ways to identify, relieve, and mitigate stressors affecting families in rural, urban, and suburban communities;(C)establishing methods to promote racial equity in the child welfare system, including a focus on how neglect is defined, how services are provided, and the unique impact on Native American, Alaska Native, and Native Hawaiian communities;(D)improving service delivery or outcomes for child welfare service agencies engaged with families experiencing domestic violence, substance use disorder, or other complex needs;(E)the extent to which the number of unsubstantiated, unfounded, and false reported cases of child abuse or neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse or neglect;(F)the extent to which the lack of adequate resources and the lack of adequate professional development of individuals required by law to report suspected cases of child abuse and neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse and neglect;(G)the extent to which unsubstantiated reports return as more serious cases of child abuse or neglect;(H)the incidence and outcomes of child abuse and neglect allegations reported within the context of divorce, custody, or other family court proceedings, and the interaction between family courts and the child protective services system;(I)the information on the national incidence of child abuse and neglect specified in clauses (i) through (xi) of subparagraph (J); and(J)the national incidence of child abuse and neglect, including—(i)the extent to which incidents of child abuse and neglect are increasing or decreasing in number and severity;(ii)the incidence of substantiated and unsubstantiated reported child abuse and neglect cases;(iii)the number of substantiated cases that result in a judicial finding of child abuse or neglect or related criminal court convictions;(iv)the extent to which the number of unsubstantiated, unfounded and false reported cases of child abuse or neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse or neglect;(v)the extent to which the lack of adequate resources and the lack of adequate education of individuals required by law to report suspected cases of child abuse and neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse and neglect;(vi)the number of unsubstantiated, false, or unfounded reports that have resulted in a child being placed in substitute care, and the duration of such placement;(vii)the extent to which unsubstantiated reports return as more serious cases of child abuse or neglect;(viii)the incidence and prevalence of physical, sexual, and emotional abuse and physical and emotional neglect in substitute care;(ix)the incidence and prevalence of child maltreatment by a wide array of demographic characteristics such as age, sex, race, family structure, household relationship (including the living arrangement of the resident parent and family size), school enrollment and education attainment, disability, grandparents as caregivers, labor force status, work status in previous year, and income in previous year;(x)the extent to which reports of suspected or known instances of child abuse or neglect involving a potential combination of jurisdictions, such as intrastate, interstate, Federal-State, and State-Tribal, are being screened out solely on the basis of the cross-jurisdictional complications; and(xi)the incidence and outcomes of child abuse and neglect allegations reported within the context of divorce, custody, or other family court proceedings, and the interaction between family courts and the child protective services system.;(B)in paragraph (2), by striking paragraph (1)(O) and inserting paragraph (1)(J);(C)by amending paragraph (3) to read as follows:(3)Reporting requirements(A)In generalNot later than 4 years after the date of the enactment of the Stronger Child Abuse Prevention and Treatment Act, the Secretary shall prepare and submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a report that contains the results of the research conducted under paragraph (2).(B)National incidenceThe Secretary shall ensure that research conducted, and data collected, under paragraph (1)(J) are reported in a way that will allow longitudinal comparisons as well as comparisons to the national incidence studies conducted under this title.; and(D)by striking the second paragraph (4);(2)in subsection (b), by amending paragraph (2) to read as follows:(2)Areas of emphasisSuch technical assistance—(A)shall focus on—(i)implementing strategies that can leverage existing community-based and State funded resources to prevent child abuse and neglect and providing education for individuals involved in prevention activities;(ii)reducing racial bias in child welfare systems, including how such systems interact with health, law enforcement, and education systems;(iii)promoting best practices for families experiencing domestic violence, substance use disorder, or other complex needs; and(iv)providing professional development and other technical assistance to child welfare agencies to improve the understanding of and to help address the effects of trauma and adverse childhood experiences in parents and children in contact with the child welfare system; and(B)may include the identification of—(i)various methods and procedures for the investigation, assessment, and prosecution of child physical and sexual abuse cases;(ii)ways to mitigate psychological trauma to the child victim;(iii)effective programs carried out by the States under titles I and II; and(iv)effective approaches being utilized to link child protective service agencies with health care, mental health care, and developmental services and early intervention to improve forensic diagnosis and health evaluations, and barriers and shortages to such linkages.;(3)in subsection (c), by striking paragraph (3); and(4)by striking subsection (e).105.Grants to States, Indian Tribes or tribal organizations, and public or private agencies and organizationsSection 105 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106) is amended—(1)in subsection (a)—(A)by redesignating paragraph (7) as paragraph (11);(B)by striking paragraphs (1) through (6) and inserting the following:(1)Prevention servicesThe Secretary may award grants under this subsection to entities to establish or expand prevention services that reduce incidences of child maltreatment and strengthen families.(2)Traumatic stressThe Secretary may award grants under this subsection to entities to address instances of traumatic stress in families due to child abuse and neglect, especially for families with complex needs or families that exhibit high levels of adverse childhood experiences.(3)Promoting a high-quality workforceThe Secretary may award grants under this subsection to entities to carry out programs or strategies that promote a high-quality workforce in the child welfare system through–—(A)improvements to recruitment, support, or retention efforts; or(B)education for professionals and paraprofessionals in the prevention, identification, and treatment of child abuse and neglect.(4)Improving coordinationThe Secretary may award grants under this subsection to entities to carry out activities to improve intrastate coordination within the child welfare system. Such activities may include—(A)aligning information technology systems;(B)improving information sharing regarding child and family referrals; or(C)creating collaborative voluntary partnerships among public and private agencies, the State’s child protective services, local social service agencies, community-based family support programs, State and local legal agencies, developmental disability agencies, substance use disorder treatment providers, health care providers and agencies, domestic violence prevention programs, mental health services, schools and early learning providers, religious entities, and other community-based programs.(5)Primary preventionThe Secretary may award grants under this subsection to entities to carry out or expand primary prevention programs or strategies that address family or community protective factors.(6)Neglect due to economic insecurityThe Secretary may award grants under this subsection to entities to carry out programs or strategies that reduce findings of child neglect due in full or in part to family economic insecurity.(7)Education of mandatory reportersThe Secretary may award grants under this subsection to entities for projects that involve research-based strategies for innovative education of mandated child abuse and neglect reporters, and for victims to understand mandatory reporting.(8)Sentinel injuriesThe Secretary may award grants under this subsection to entities to identify and test effective practices to improve early detection and management of injuries indicative of potential abuse in infants to prevent future cases of child abuse and related fatalities.(9)Innovative partnershipsThe Secretary may award grants under this subsection to entities to carry out innovative programs or strategies to coordinate the delivery of services to help reduce child abuse and neglect via partnerships among health, mental health, education (including early learning and care programs as appropriate), and child welfare agencies and providers.(10)Reducing child abuse and neglect due to the substance use disorder of a parent or caregiverThe Secretary may award grants under this subsection to entities to carry out activities to reduce child abuse and neglect due to the substance use disorder of a parent or caregiver.; and(C)by adding at the end the following:(12)National child abuse hotline(A)In generalThe Secretary may award a grant under this subsection to a nonprofit entity to provide for the ongoing operation of a 24-hour, national, toll-free telephone hotline to provide information and assistance to youth victims of child abuse or neglect, parents, caregivers, mandated reporters, and other concerned community members, including through alternative modalities for communications (such as texting or chat services) with such victims and other information seekers.(B)PriorityIn awarding grants described in this paragraph, the Secretary shall give priority to applicants with experience in operating a hotline that provides assistance to victims of child abuse, parents, caregivers, and mandated reporters.(C)ApplicationTo be eligible to receive a grant described in this paragraph, a nonprofit entity shall submit an application to the Secretary that shall—(i)contain such assurances and information, be in such form, and be submitted in such manner, as the Secretary shall prescribe;(ii)include a complete description of the entity’s plan for the operation of a national child abuse hotline, including descriptions of—(I)the professional development program for hotline personnel, including technology professional development to ensure that all persons affiliated with the hotline are able to effectively operate any technological systems used by the hotline;(II)the qualifications for hotline personnel;(III)the methods for the creation, maintenance, and updating of a comprehensive list of prevention and treatment service providers;(IV)a plan for publicizing the availability of the hotline throughout the United States;(V)a plan for providing service to non-English speaking callers, including service through hotline personnel who have non-English language capability;(VI)a plan for facilitating access to the hotline and alternative modality services by persons with hearing impairments and disabilities;(VII)a plan for providing crisis counseling, general assistance, and referrals to youth victims of child abuse; and(VIII)a plan to offer alternative services to calling, such as texting or live chat;(iii)demonstrate that the entity has the capacity and the expertise to maintain a child abuse hotline and a comprehensive list of service providers;(iv)demonstrate the ability to provide information and referrals for contacts, directly connect contacts to service providers, and employ crisis interventions;(v)demonstrate that the entity has a commitment to providing services to individuals in need; and(vi)demonstrate that the entity complies with State privacy laws and has established quality assurance practices.; and(2)by striking subsections (b) and (c) and inserting the following:(b)Goals and performanceThe Secretary shall ensure that each entity receiving a grant under this section—(1)establishes quantifiable goals for the outcome of the project funded with the grant; and(2)adequately measures the performance of the project relative to such goals.(c)Performance report required(1)In generalEach entity that receives a grant under this section shall submit to the Secretary a performance report that includes—(A)an evaluation of the effectiveness of the project funded with the grant relative to the goals established for such project under subsection (b)(1); and(B)data supporting such evaluation.(2)SubmissionThe report under paragraph (1) shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(d)Continuing grantsThe Secretary may only award a continuing grant to an entity under this section if such entity submits a performance report required under subsection (c) that demonstrates effectiveness of the project funded..106.Grants to States for child abuse or neglect prevention and treatment programs(a)Development and operation grantsSubsection (a) of section 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended to read as follows:(a)Development and operation grantsThe Secretary shall make grants to the States, from allotments under subsection (f) for each State that applies for a grant under this section, for purposes of assisting the States in improving and implementing a child protective services system that is family-centered, integrates community services, and is capable of providing rapid response to high-risk cases, by carrying out the following:(1)Conducting the intake, assessment, screening, and investigation of reports of child abuse or neglect.(2)Ensuring that reports concerning a child’s living arrangements or subsistence needs are addressed through services or benefits and that no child is separated from such child’s parent for reasons of poverty.(3)Creating and improving the use of multidisciplinary teams and interagency, intra-agency, interstate, and intrastate protocols to enhance fair investigations; and improving legal preparation and representation.(4)Complying with the assurances in section 106(b)(2).(5)Establishing State and local networks of child and family service providers that support child and family well-being, which shall—(A)include child protective services, as well as agencies and service providers, that address family-strengthening, parenting skills, child development, early childhood care and learning, child advocacy, public health, mental health, substance use disorder treatment, domestic violence, developmental disabilities, housing, juvenile justice, elementary and secondary education, and child placement; and(B)address instances of child abuse and neglect by incorporating evaluations that assess the development of a child, including language and communication, cognitive, physical, and social and emotional development, the need for mental health services, including trauma-related services, trauma-informed care, and parental needs.(6)Ensuring child protective services is addressing the safety of children and responding to parent and family needs, which shall include—(A)family-oriented efforts that emphasize case assessment and follow up casework focused on child safety and child and parent well-being, which may include—(i)ensuring parents and children undergo physical and mental health assessments, as appropriate, and ongoing developmental monitoring;(ii)multidisciplinary approaches to assessing family needs and connecting the family with services, including prevention services under section 471 of the Social Security Act (42 U.S.C. 671);(iii)organizing a treatment team with the goal of preventing child abuse and neglect, and improving parent and child well-being;(iv)case monitoring that supports child well-being; and(v)differential response efforts; and(B)establishing and maintaining a rapid response system that responds promptly to all reports of child abuse or neglect, with special attention to cases involving children under 3 years of age.(7)Educating caseworkers, community service providers, attorneys, health care professionals, parents, and others engaged in the prevention, intervention, and treatment of child abuse and neglect, which shall include education on—(A)practices that help ensure child safety and well-being;(B)approaches to family-oriented prevention, intervention, and treatment of child abuse and neglect;(C)early childhood, child, and adolescent development, and the impact of adverse childhood experiences on such development;(D)the relationship between child abuse and domestic violence, and support for non-abusing parents;(E)strategies to work with families impacted by substance use disorder and mental health issues (and, when appropriate, be coordinated with prevention efforts funded under section 471 of the Social Security Act (42 U.S.C. 671));(F)effective use of multiple services to address family and child needs, including needs resulting from trauma;(G)efforts to improve family and child well-being;(H)support for child welfare workers affected by secondary trauma; and(I)supporting families and caregivers to combat and prevent unsubstantiated, unfounded, or false reports, including through education on the rights of families and caregivers.(8)Creating or improving data systems that allow for—(A)the identification of cases requiring prompt responses;(B)real-time case monitoring that tracks assessments, service referrals, follow-up, case reviews, and progress toward parent and child goals; and(C)sharing basic identifying data with law enforcement, as necessary.(9)Improving the general child protective system by developing, improving, and implementing safety assessment tools, providing that such tools, protocols, and systems shall not authorize the separation of any child from the legal parent or guardian of such child solely on the basis of poverty, or without a judicial order, except in the case of imminent harm..(b)Eligibility requirements(1)State planParagraph (1) of section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended to read as follows:(1)State plan(A)In generalTo be eligible to receive a grant under this section, a State shall submit to the Secretary a State plan that—(i)specifies how the grant will be used, and the State’s strategic plan, to treat child abuse and neglect and enhance community-based, prevention-centered approaches that attempt to prevent child abuse and neglect while strengthening and supporting families whenever possible; and(ii)meets the requirements of this subsection.(B)Coordination and consultation(i)CoordinationEach State, to the maximum extent practicable, shall coordinate its State plan under this subsection with its State plan under part B of title IV of the Social Security Act (42 U.S.C. 621 et seq.) relating to child and family services and, in States electing to provide services under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) relating to foster care prevention services, its State plan under such part E.(ii)ConsultationIn developing a State plan under this subsection, a State shall consult with community-based prevention and service agencies, parents and families affected by child abuse or neglect in the State, law enforcement, family court judges, prosecutors who handle criminal child abuse cases, and medical professionals engaged in the treatment of child abuse and neglect.(C)Duration and submission of planEach State plan shall—(i)be submitted not less than every 5 years; and(ii)if necessary, revised by the State to inform the Secretary of any substantive changes, including—(I)any changes to State law or regulations, relating to the prevention of child abuse and neglect that may affect the eligibility of the State under this section; or(II)any changes in the State’s activities, strategies, or programs under this section..(2)ContentsParagraph (2) of section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended to read as follows:(2)ContentsA State plan submitted under paragraph (1) shall contain a description of the activities that the State will carry out using amounts received under the grant to achieve the objectives of this title, including—(A)an assurance in the form of a certification by the Governor of the State that the State has in effect and is enforcing a State law, or has in effect and is operating a statewide program, relating to child abuse and neglect that includes—(i)provisions or procedures for an individual to report known and suspected instances of child abuse and neglect, including a State law for mandatory reporting by individuals required to report such instances;(ii)procedures for the immediate screening, risk and safety assessment, and prompt investigation of such reports of alleged abuse and neglect in order to ensure the well-being and safety of children;(iii)procedures for immediate steps to be taken to ensure and protect the safety of a victim of child abuse or neglect and of any other child under the same care who may also be in danger of child abuse or neglect and ensuring their placement in a safe environment;(iv)methods to preserve the confidentiality of all records in order to protect the rights of the child and of the child's parents or guardians, including requirements ensuring that reports and records made and maintained pursuant to the purposes of this Act shall only be made available to—(I)individuals who are the subject of the report;(II)Federal, State, or local government entities, or any agent of such entities, as described in clause (xi) of this subparagraph;(III)child abuse citizen review panels;(IV)child fatality review panels;(V)a grand jury or court, upon a finding that information in the record is necessary for the determination of an issue before the court or grand jury; and(VI)other entities or classes of individuals statutorily authorized by the State to receive such information pursuant to a legitimate State purpose;(v)provisions and procedures requiring that in every case involving a victim of child abuse or neglect which results in a judicial proceeding, a guardian ad litem, who has received education appropriate to the role, including education in early childhood, child, and adolescent development, and domestic violence, and who may be an attorney or a court appointed special advocate who has received education appropriate to that role (or both), shall be appointed to represent the child (who, for purposes of this section, shall have any age limit elected by the State pursuant to section 475(8)(B)(iii) of the Social Security Act (42 U.S.C. 675(8)(B)(iii)) in such proceedings—(I)to obtain first-hand, a clear understanding of the situation and needs of such child; and(II)to make recommendations to the court concerning the best interests of such child;(vi)the establishment of citizen review panels in accordance with subsection (c);(vii)provisions and procedures to require that a representative of the child protective services agency shall, at the initial time of contact with the individual subject to a child abuse or neglect investigation, advise the individual of the complaints or allegations made against the individual, in a manner that is consistent with laws protecting the rights of the informant;(viii)provisions, procedures, and mechanisms—(I)for the expedited termination of parental rights in the case of any infant determined to be abandoned under State law; and(II)by which individuals who disagree with an official finding of child abuse or neglect can appeal such finding;(ix)provisions addressing the professional development of representatives of the child protective services system regarding the legal duties of the representatives, which may consist of various methods of informing such representatives of such duties (including providing such education in different languages if necessary), in order to protect the legal rights and safety of children and their parents and caregivers from the initial time of contact during investigation through treatment;(x)provisions for immunity from civil or criminal liability under State and local laws and regulations for individuals making good faith reports of suspected or known instances of child abuse or neglect, or who otherwise provide information or assistance, including medical evaluations or consultations, in connection with a report, investigation, or legal intervention pursuant to a good faith report of child abuse or neglect;(xi)provisions to require the State to disclose confidential information to any Federal, State, or local government entity, or any agent of such entity, that has a need for such information in order to carry out its responsibilities under law to protect children from child abuse and neglect;(xii)provisions requiring, and procedures in place that facilitate the prompt expungement of any records that are accessible to the general public or are used for purposes of employment or other background checks in cases determined to be unsubstantiated or false, except that nothing in this section shall prevent State child protective services agencies from keeping information on unsubstantiated reports in their casework files to assist in future risk and safety assessment;(xiii)provisions and procedures for requiring criminal background record checks that meet the requirements of section 471(a)(20) of the Social Security Act (42 U.S.C. 671(a)(20)) for prospective foster and adoptive parents and other adult relatives and non-relatives residing in the household;(xiv)provisions for systems of technology that support the State child protective services system and track reports of child abuse and neglect from intake through final disposition;(xv)provisions and procedures requiring identification and assessment of all reports involving children known or suspected to be victims of sex trafficking (as defined in section 103(12) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102 (12));(xvi)provisions, procedures, and mechanisms that assure that the State does not require reunification of a surviving child with a parent who has been found by a court of competent jurisdiction—(I)to have committed murder (which would have been an offense under section 1111(a) of title 18, United States Code, if the offense had occurred in the special maritime or territorial jurisdiction of the United States) of another child of such parent;(II)to have committed voluntary manslaughter (which would have been an offense under section 1112(a) of title 18, United States Code, if the offense had occurred in the special maritime or territorial jurisdiction of the United States) of another child of such parent;(III)to have aided or abetted, attempted, conspired, or solicited to commit such murder or voluntary manslaughter;(IV)to have committed a felony assault that results in the serious bodily injury to the surviving child or another child of such parent;(V)to have committed sexual abuse against the surviving child or another child of such parent; or(VI)to be required to register with a sex offender registry under section 113(a) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16913(a)); and(xvii)an assurance that, upon the implementation by the State of the provisions, procedures, and mechanisms under clause (xvi), conviction of any one of the felonies listed in clause (xvi) constitute grounds under State law for the termination of parental rights of the convicted parent as to the surviving children (although case-by-case determinations of whether or not to seek termination of parental rights shall be within the sole discretion of the State);(B)an assurance that the State has in place procedures for responding to the reporting of medical neglect (including instances of withholding of medically indicated treatment from infants with disabilities who have life-threatening conditions), procedures or programs, or both (within the State child protective services system), to provide for—(i)coordination and consultation with individuals designated by and within appropriate health-care facilities;(ii)prompt notification by individuals designated by and within appropriate health-care facilities of cases of suspected medical neglect (including instances of withholding of medically indicated treatment from infants with disabilities who have life-threatening conditions); and(iii)authority, under State law, for the State child protective services system to pursue any legal remedies, including the authority to initiate legal proceedings in a court of competent jurisdiction, as may be necessary to prevent the withholding of medically indicated treatment from infants with disabilities who have life-threatening conditions;(C)an assurance or certification that programs and education conducted under this title address the unique needs of unaccompanied homeless youth, including access to enrollment and support services and that such youth are eligible for under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.) and meet the requirements of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.);(D)a description of—(i)policies and procedures (including appropriate referrals to child welfare service systems and for other appropriate services (including home visiting services and mutual support and parent partner programs) determined by a family assessment) to address the needs of infants born with and identified as being affected by substance use or withdrawal symptoms resulting from prenatal drug exposure, or a Fetal Alcohol Spectrum Disorder, including a requirement that health care providers involved in the delivery or care of such infants notify the child protective welfare service system of the occurrence of such condition in such infants, except that—(I)child protective services shall undertake an investigation only when the findings of a family assessment warrant such investigation; and(II)such notification shall not be construed to—(aa)establish a definition under Federal law of what constitutes child abuse or neglect; or(bb)require prosecution for any illegal action;(ii)the development of a multi-disciplinary plan of safe care for the infant born and identified as being affected by substance use or withdrawal symptoms or a Fetal Alcohol Spectrum Disorder to ensure the safety and well-being of such infant following release from the care of health care providers, including through—(I)using a risk-based approach to develop each plan of safe care;(II)addressing, through coordinated service delivery, the health and substance use disorder treatment needs of the infant and affected family or caregiver as determined by a family assessment; and(III)the development and implementation by the State of monitoring systems regarding the implementation of such plans of safe care to determine whether and in what manner local entities are providing, in accordance with State requirements, referrals to and delivery of appropriate services for the infant and affected family or caregiver;(iii)policies and procedures to make available to the public on the State website the data, findings, and information about all cases of child abuse or neglect resulting in a child fatality or near fatality, including a description of—(I)how the State will not create an exception to such public disclosure, except in a case in which—(aa)the State would like to delay public release of case-specific findings or information (including any previous reports of domestic violence and subsequent actions taken to assess and address such reports) while a criminal investigation or prosecution of such a fatality or near fatality is pending;(bb)the State is protecting the identity of a reporter of child abuse or neglect; or(cc)the State is withholding identifying information of members of the victim’s family who are not perpetrators of the fatality or near fatality; and(II)how the State will ensure that in providing the public disclosure required under this clause, the State will include—(aa)the cause and circumstances of the fatality or near fatality;(bb)the age and gender of the child; and(cc)any previous reports of child abuse or neglect investigations that are relevant to the child abuse or neglect that led to the fatality or near fatality;(iv)how the State will use data collected on child abuse or neglect to prevent child fatalities and near fatalities;(v)how the State will implement efforts to prevent child fatalities and near fatalities;(vi)the cooperation of State law enforcement officials, court of competent jurisdiction, and appropriate State agencies providing human services in the investigation, assessment, prosecution, and treatment of child abuse and neglect;(vii)the steps the State will take to improve the professional development, retention, and supervision of caseworkers and how the State will measure the effectiveness of such efforts;(viii)the State’s plan to ensure each child under the age of 3 who is involved in a substantiated case of child abuse or neglect will be referred to the State’s child find system under section 635(a)(5) of the Individuals with Disabilities Education Act (20 U.S.C. 1435(a)(5)) in order to determine if the child is an infant or toddler with a disability (as defined in section 632(5) of such Act (20 U.S.C. 1432(5)));(ix)the State’s plan to improve, as part of a comprehensive State strategy led by law enforcement, professional development for child protective services workers and their appropriate role in identifying, assessing, and providing comprehensive services for children who are sex trafficking victims, in coordination with law enforcement, juvenile justice agencies, runaway and homeless youth shelters, and health, mental health, and other social service agencies and providers;(x)the services to be provided under the grant to individuals, families, or communities, either directly or through referrals, aimed at preventing the occurrence of child abuse and neglect;(xi)the State’s efforts to ensure professionals who are required to report suspected cases of child abuse and neglect are aware of their responsibilities under subparagraph (A)(i) and receive professional development relating to performing such responsibilities that is specific to their profession and workplace;(xii)policies and procedures encouraging the appropriate involvement of families in decisionmaking pertaining to children who experienced child abuse or neglect;(xiii)the State’s efforts to improve appropriate collaboration among child protective services agencies, domestic violence services agencies, substance use disorder treatment agencies, and other agencies in investigations, interventions, and the delivery of services and treatment provided to children and families affected by child abuse or neglect, including children exposed to domestic violence, where appropriate;(xiv)policies and procedures regarding the use of differential response, as applicable, to improve outcomes for children; and(xv)the State’s efforts to reduce racial bias in its child protective services system..(3)LimitationsParagraph (3) of section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended—(A)in the paragraph heading, by striking Limitation and inserting Limitations;(B)by striking With regard to clauses (vi) and (vii) of paragraph (2)(B), and inserting the following:(A)Disclosure of certain identifying informationWith regard to subparagraphs (A)(iv) and (D)(iii) of paragraph (2),;(C)by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(B)Public access to court proceedingsNothing in paragraph (2) shall be construed to limit the State’s flexibility to determine State policies relating to public access to court proceedings to determine child abuse and neglect, except that such policies shall, at a minimum, ensure the safety and well-being of the child, parents, and families..(4)DefinitionsParagraph (4) of section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended—(A)in the paragraph heading, by striking Definitions and inserting Definition;(B)by striking this subsection and all that follows through means an act and inserting the following: this subsection, the term near fatality means an act;(C)by striking ; and and inserting a period; and(D)by striking subparagraph (B).(c)Citizen review panelsSection 106(c) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(c)) is amended—(1)in paragraph (1)(B), by striking Exceptions. and all that follows through A State may and inserting Exception.—A State may;(2)in paragraph (4)(A)—(A)in the matter preceding clause (i), by striking and where appropriate, specific cases,; and(B)in clause (iii)(I), by striking foster care and adoption programs and inserting foster care, prevention, and permanency programs; and(3)by amending the first sentence of paragraph (6) to read as follows: Each panel established under paragraph (1) shall prepare and make available to the State and the public, on an annual basis, a report containing a summary of the activities of the panel, the criteria used for determining which activities the panel engaged in, and recommendations or observations to improve the child protective services system at the State and local levels, and the data upon which these recommendations or observations are based..(d)Annual State data reportsSection 106(d) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(d)) is amended—(1)by amending paragraph (13) to read as follows:(13)The annual report containing the summary of the activities and recommendations of the citizen review panels of the State required by subsection (c)(6), and the actions taken by the State as a result of such recommendations.;(2)in paragraph (15), by striking subsection (b)(2)(B)(ii) and inserting subsection (b)(2)(D)(i);(3)in paragraph (16), by striking subsection (b)(2)(B)(xxi) and inserting subsection (b)(2)(D)(viii);(4)in paragraph (17), by striking subsection (b)(2)(B)(xxiv) and inserting subsection (b)(2)(A)(xv); and(5)in paragraph (18)—(A)in subparagraph (A), by striking subsection (b)(2)(B)(ii) and inserting subsection (b)(2)(D)(i);(B)in subparagraph (B), by striking subsection (b)(2)(B)(iii) and inserting subsection (b)(2)(D)(ii); and(C)in subparagraph (C), by striking subsection (b)(2)(B)(iii) and inserting subsection (b)(2)(D)(ii); and(6)by adding at the end the following:(19)The number of child fatalities and near fatalities from maltreatment and related information in accordance with the uniform standards established under section 103(d)..(e)AllotmentsSection 106(f) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(f)) is amended by adding at the end the following:(6)LimitationFor any fiscal year for which the amount allotted to a State or territory under this subsection exceeds the amount allotted to the State or territory under such subsection for fiscal year 2019, the State or territory may use not more than 2 percent of such excess amount for administrative expenses..107.Miscellaneous requirementsSection 108 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d) is amended—(1)in subsection (b), by inserting Indian tribes, and tribal organizations, after States,;(2)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; and(3)by inserting after subsection (b) the following:(c)Protecting against systemic child sexual abuse(1)Reporting and task forceNot later than 24 months after the date of the enactment of the Stronger Child Abuse Prevention and Treatment Act, each State task force established under section 107(c) and expanded as described in paragraph (2) shall study and make recommendations on the following, with a focus on preventing systemic child sexual abuse:(A)How to detect systemic child sexual abuse that occurs in an organization.(B)How to prevent child sexual abuse and systemic child sexual abuse from occurring in organizations, which shall include recommendations to improve—(i)practices and policies for the education of parents, caregivers, and victims, and age appropriate education of children, about risk factors or signs of potential child sexual abuse; and(ii)the efficacy of applicable State laws and the role such laws play in deterring or preventing incidences of child sexual abuse.(C)The feasibility of making available the disposition of a perpetrator within an organization to—(i)the child alleging sexual abuse or the child’s family; or(ii)an adult who was a child at the time of the sexual abuse claim in question or the adult’s family.(2)Task force compositionFor purposes of this subsection, a State task force shall include—(A)the members of the State task force described in section 107(c) for the State; and(B)the following:(i)Family court judges.(ii)Individuals from religious organizations.(iii)Individuals from youth-serving organizations, including youth athletics organizations.(3)Reporting on recommendationsNot later than 6 months after a State task force makes recommendations under paragraph (1), the State maintaining such State task force shall—(A)make public the recommendations of such report;(B)report to the Secretary on the status of adopting such recommendations; and(C)in a case in which the State declines to adopt a particular recommendation, make public the explanation for such declination.(4)DefinitionsFor purposes of this subsection—(A)the terms child sexual abuse and sexual abuse shall not be limited to an act or a failure to act on the part of a parent or caretaker;(B)the term organization means any entity that serves children; and(C)the term systemic child sexual abuse means—(i)a pattern of informal or formal policy or de facto policy to not follow State and local requirements to report instances of child sexual abuse in violation of State and local mandatory reporting laws or policy; or(ii)a pattern of assisting individual perpetrators in maintaining their careers despite substantiated evidence of child sexual abuse..108.Reports(a)Scaling evidence-based treatment of child abuse and neglectSection 110 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106f) is amended to read as follows:110.Study and report relating to scaling evidence-based treatment of child abuse and neglect; study and
			 report on marital age of consent; study and report on State mandatory
 reporting laws(a)In generalThe Secretary shall conduct a study that examines challenges to, and best practices for, the scalability of treatments that reduce the trauma resulting from child abuse and neglect and reduce the risk of revictimization, such as those allowable under sections 105 and 106.(b)Content of studyThe study described in subsection (a) shall be completed in a manner that considers the variability among treatment programs and among populations vulnerable to child abuse and neglect. The study shall include, at minimum:(1)A detailed synthesis of the existing research literature examining barriers and challenges to, and best practices for the scalability of child welfare programs and services as well as programs and services for vulnerable children and families in related fields, including healthcare and education.(2)Data describing state and local providers’ experiences with scaling treatments that reduce the trauma resulting from child abuse and neglect and reduce the risk of revictimization.(3)Consultation with experts in child welfare, healthcare, and education.(c)ReportNot later than 3 years after the date of the enactment of the Stronger Child Abuse Prevention and Treatment Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains the results of the study conducted under subsection (a), including recommendations for best practices for scaling treatments that reduce the trauma resulting from child abuse and neglect and reduce the risk of revictimization.(d)Study and report on marital age of consent(1)StudyThe Secretary shall study, with respect to each State—(A)the State law regarding the minimum marriage age; and(B)the prevalence of marriage involving a child who is under the age of such minimum marriage age.(2)FactorsThe study required under paragraph (1) shall include an examination of—(A)the extent to which any statutory exceptions to the minimum marriage age in such laws contribute to the prevalence of marriage involving a child described in paragraph (1)(B);(B)whether such exceptions allow such a child to be married without the consent of such child; and(C)the impact of such exceptions on the safety of such children.(3)ReportNot later than 1 year after the date of enactment of the Stronger Child Abuse Prevention and Treatment Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report containing the findings of the study required by this subsection, including any best practices.(e)Study and report on State mandatory reporting laws(1)StudyThe Secretary shall collect information on and otherwise study State laws for mandatory reporting of incidents of child abuse or neglect. Such study shall examine trends in referrals and investigations of child abuse and neglect due to differences in such State laws with respect to the inclusion, as mandatory reporters, of the following individuals:(A)Individuals licensed or certified to practice in any health-related field licensed by the State, employees of health care facilities or providers licensed by the State, who are engaged in the admission, examination, care or treatment of individuals, including mental health and emergency medical service providers.(B)Individuals employed by a school who have direct contact with children, including teachers, administrators, and independent contractors.(C)Peace officers and law enforcement personnel.(D)Clergy, including Christian Science practitioners, except where prohibited on account of clergy-penitent privilege.(E)Day care and child care operators and employees.(F)Employees of social services agencies who have direct contact with children in the course of employment.(G)Foster parents.(H)Court appointed special advocates (employees and volunteers).(I)Camp and after-school employees.(J)An individual, paid or unpaid, who, on the basis of the individual’s role as an integral part of a regularly scheduled program, activity, or service, accepts responsibility for a child.(2)ReportNot later than 4 years after the date of enactment of the Stronger Child Abuse Prevention and Treatment Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report containing the findings of the study required by this subsection, including any best practices related to the inclusion, as mandatory reporters, of individuals described in paragraph (1)..(b)Report on child abuse and neglect in Indian tribal communities(1)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General, in consultation with the Indian tribes from each of the 12 regions of the Bureau of Indian Affairs, shall study child abuse and neglect in Indian Tribal communities for the purpose of identifying vital information and making recommendations concerning issues relating to child abuse and neglect in such communities, and submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Indian Affairs of the Senate and the Committee on Education and Labor and the Committee on Natural Resources of the House of Representatives a report on such study, which shall include—(A)the number of Indian tribes providing primary child abuse and neglect prevention activities;(B)the number of Indian tribes providing secondary child abuse and neglect prevention activities;(C)promising practices of Indian tribes with respect to child abuse and neglect prevention that are culturally-based or culturally-adapted;(D)information and recommendations on how such culturally-based or culturally-adapted child abuse and neglect prevention activities could become evidence-based;(E)the number of Indian tribes that have accessed Federal child abuse and neglect prevention programs;(F)child abuse and neglect prevention activities that Indian tribes provide using State funds;(G)child abuse and neglect prevention activities that Indian tribes provide using Tribal funds;(H)Tribal access to State children’s trust fund resources, as described in section 202 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116a);(I)how a children’s trust fund model could be used to support prevention efforts regarding child abuse and neglect of American Indian and Alaska Native children;(J)Federal agency technical assistance efforts to address child abuse and neglect prevention and treatment of American Indian and Alaska Native children;(K)Federal agency cross-system collaboration to address child abuse and neglect prevention and treatment of American Indian and Alaska Native children;(L)Tribal access to child abuse and neglect prevention research and demonstration grants under the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.); and(M)an examination of child abuse and neglect data systems to identify what Tribal data is being submitted, barriers to submitting data, and recommendations on improving the collection of data from Indian Tribes.(2)DefinitionsIn this subsection—(A)the term Alaska Native has the meaning given the term in section 111 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g); and(B)the terms child abuse and neglect and Indian tribe have the meaning given the terms in section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note).109.Authorization of appropriationsSection 112(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106h(a)) is amended—(1)in paragraph (1)—(A)by striking to carry out through fiscal year 2010 and inserting to carry out this title $270,000,000 for fiscal year 2020; and(B)by striking 2011 through 2015 and inserting 2021 through 2025; and(2)by striking paragraph (2)(A) and inserting the following:(A)In generalOf the amounts appropriated for a fiscal year under paragraph (1), the Secretary shall make available 30 percent of such amounts, or $100,000,000, whichever is less, to fund discretionary activities under this title..110.Monitoring and oversightSection 114(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5108(1)) is amended—(1)in each of subparagraphs (A) and (B), by striking and at the end; and(2)by adding at the end the following:(C)include written guidance and technical assistance to support States, which shall include guidance on the requirements of this Act with respect to infants born with and identified as being affected by substance use or withdrawal symptoms, Neonatal Abstinence Syndrome, or Fetal Alcohol Spectrum Disorder, as described in clauses (i) and (ii) of section 106(b)(2)(D), including by—(i)enhancing States’ understanding of requirements and flexibilities under the law, including by clarifying key terms;(ii)addressing State-identified challenges with developing, implementing, and monitoring plans of safe care; and(iii)disseminating best practices on implementation of plans of safe care, on such topics as differential response, collaboration and coordination, and identification and delivery of services for different populations, while recognizing needs of different populations and varying community approaches across States; and(D)include the submission of a report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate not later than 1 year after the date of the enactment of this Act that contains a description of the activities taken by the Secretary to comply with the requirements of subparagraph (C); and.111.Electronic interstate data exchange systemTitle I of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended by adding at the end the following:115.Electronic interstate data exchange system(a)Interstate data exchange system(1)In generalThe Secretary of Health and Human Services shall consider the recommendations included in the reports required under paragraph (8)(A) and subsection (b)(2) in developing an electronic interstate data exchange system that allows State entities responsible under State law for maintaining child abuse and neglect registries to communicate information across State lines.(2)StandardsIn developing the electronic interstate data exchange system under paragraph (1), the Secretary shall—(A)use interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model;(B)develop policies and governance standards that—(i)ensure consistency in types of information shared and not shared; and(ii)specify circumstances under which data should be shared through the interstate data exchange system; and(C)ensure that all standards and policies adhere to the privacy, security, and civil rights laws of each State and Federal law.(3)Limitation on use of electronic interstate data exchange systemThe electronic interstate data exchange system may only be used for purposes relating to child safety.(4)Pilot program(A)ImplementationNot later than 6 months after the date of the enactment of this section, the Secretary of Health and Human Services shall begin implementation of a pilot program to generate recommendations for the full integration of the electronic interstate data exchange system. Such pilot program shall include not less than 10 States and not more than 15 States.(B)CompletionNot later than 30 months after the date of the enactment of this section, the Secretary of Health and Human Services shall complete the pilot program described in subparagraph (A).(5)IntegrationThe Secretary of Health and Human Services may assist States in the integration of this system into the infrastructure of each State using funds appropriated under this subsection.(6)ParticipationAs a condition on eligibility for receipt of funds under section 106, each State shall—(A)participate in the electronic interstate data exchange system to the fullest extent possible in accordance with State law (as determined by the Secretary of Health and Human Services) not later than December 31, 2027; and(B)prior to the participation described in subparagraph (A), provide to the Secretary of Health and Human Services an assurance that the child abuse and neglect registry of such State provides procedural due process protections with respect to including individuals on such registry.(7)ProhibitionThe Secretary of Health and Human Services may not access or store data from the electronic interstate data exchange system, unless the State to which such data pertains voluntarily shares such data with the Secretary of Health and Human Services.(8)ReportsThe Secretary of Health and Human Services shall prepare and submit to Congress—(A)not later than 3 years after the date of the enactment of this section, a report on the recommendations from the pilot program described in paragraph (4); and(B)not later than January 31, 2025, a report on the progress made in implementing this subsection.(9)Authorization of appropriationsOf the funds appropriated under section 112 for a fiscal year—(A)for each of fiscal years 2020 and 2021, $2,000,000 shall be reserved to carry out this section; and(B)for each of fiscal years 2022 through 2025, $1,000,000 shall be reserved to carry out this section.(b)Working group(1)In generalNot later than 60 days after the date of the enactment of this section, the Secretary of Health and Human Services shall convene a working group to study and make recommendations on the following:(A)The feasibility of making publicly available on the website of each State definitions and standards of substantiated child abuse and neglect for the State.(B)Whether background check requirements under this Act, the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), and part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) are complementary or if there are discrepancies that need to be addressed.(C)How to improve communication between and across States, including through the use of technology and the use of the electronic interstate data exchange system established under subsection (a), to allow for more accurate and efficient exchange of child abuse and neglect records.(D)How to reduce barriers and establish best practices for the State to provide timely responses to requests from other States for information contained in the State’s child abuse and neglect registry through the electronic interstate data exchange system established under subsection (a).(E)How to ensure due process for any individual included in a State’s child abuse and neglect registry, including the following:(i)The level of evidence necessary for inclusion in the State’s child abuse and neglect registry.(ii)The process for notifying such individual of inclusion in the State’s child abuse and neglect registry and the implications of such inclusion.(iii)The process for providing such individual the opportunity to challenge such inclusion, and the procedures for resolving such challenge.(iv)The length of time an individual’s record is to remain in the State’s child abuse and neglect registry, and the process for removing such individual’s record.(v)The criteria for when such individual’s child abuse and neglect registry record may be—(I)made accessible to the general public;(II)made available for purposes of an employment check; and(III)be shared for the purposes of participation in the electronic interstate data exchange system described in subsection (a).(2)ReportNot later than 18 months after the date of the enactment of this section, the working group convened under paragraph (1) shall submit a report containing its recommendations to the Secretary of Health and Human Services, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives.(3)ConstructionThere shall be no requirement for any State to adopt the recommendations of the working group, nor shall the Secretary of Health and Human Services incentivize or coerce any State to adopt any such recommendation..112.Technical and conforming amendments(a)Technical amendmentsThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.), as amended by the preceding provisions of this Act, is further amended—(1)by striking Committee on Education and the Workforce each place it appears and inserting Committee on Education and Labor;(2)in section 103(c)(1)(F), by striking abused and neglected children and inserting victims of child abuse or neglect; and(3)in section 107(f), by striking (42 U.S.C. 10603a) and inserting (34 U.S.C. 20104).(b)Conforming amendments(1)Section 103Section 103(b)(5) (42 U.S.C. 5104(b)(5)) is amended by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii).(2)Section 105Section 105(a)(11) (42 U.S.C. 5106(a)(11) (as redesignated by section 105(1)(A) of this Act) is amended—(A)in subparagraph (A), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii);(B)in subparagraph (C)—(i)in clause (i)(II), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii);(ii)in clause (i)(IV), by striking section 106(b)(2)(B)(iii)(II) and inserting section 106(b)(2)(D)(ii)(II); and(iii)in clause (ii), by striking clauses (ii) and (iii) of section 106(b)(2)(B) and inserting clauses (i) and (ii) of section 106(b)(2)(D);(C)in subparagraph (D)—(i)in clause (i)(I), by striking section 106(b)(2)(B)(iii)(I) and inserting section 106(b)(2)(D)(ii)(I);(ii)in clause (ii)(I), by striking section 106(b)(2)(B)(ii) and inserting section 106(b)(2)(D)(i);(iii)in clause (ii)(II), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii)(I);(iv)in clause (iii)(I), by striking section 106(b)(2)(B)(i) and inserting section 106(b)(2)(A)(i);(v)in clause (iii)(IV), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii); and(vi)in clause (v), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii);(D)in subparagraph (E), by striking section 106(b)(2)(B)(ii) and inserting section 106(b)(2)(D)(i); and(E)in subparagraph (G)(ii), by striking clauses (ii) and (iii) of section 106(b)(2)(B) and inserting clauses (i) and (ii) of section 106(b)(2)(D).(3)Section 114Section 114(1)(B) (42 U.S.C. 5108(1)(B)) is amended by striking clauses (ii) and (iii) of section 106(b)(2)(B) and inserting clauses (i) and (ii) of section 106(b)(2)(D).(4)Table of contentsThe table of contents in section 1(b) of the Child Abuse Prevention and Treatment Act is amended—(A)by striking the items relating to sections 2 and 102;(B)by inserting after the item relating to section 114 the following:Sec. 115. Electronic interstate data exchange system.; and(C)by striking the item relating to section 110, and inserting the following:Sec. 110. Study and report relating to scaling evidence-based treatment of child abuse and neglect; study and report on marital age of consent; study and report on State mandatory reporting laws..IICommunity-based Grants for the Prevention of Child Abuse and Neglect201.Purpose and authoritySubsections (a) and (b) of section 201 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116) are amended to read as follows:(a)PurposeThe purposes of this title are—(1)to establish and maintain support for community-based family strengthening services and statewide systems-building approaches to the extent practicable, to ensure the development, operation, expansion, coordination, and evaluation of quality services, initiatives, programs, and activities to prevent child abuse and neglect; and(2)to promote improved access for diverse populations with demonstrated need, including low-income families, racial and ethnic minorities, families with children or caregivers with disabilities, underserved communities, and rural communities, to family strengthening services in order to more effectively prevent child abuse and neglect.(b)AuthorityThe Secretary shall make grants under this title on a formula basis to the entity designated by the State as the lead entity (referred to in this title as the lead entity) under section 202(1) for the following purposes:(1)Providing programs, activities, and initiatives to help families build protective factors linked to the prevention of child abuse and neglect, such as knowledge of parenting and child development, parental resilience, social connections, time-limited and need-based concrete support, and social and emotional development of children, that—(A)are accessible to diverse populations, effective, and culturally appropriate;(B)build upon existing strengths;(C)offer assistance to families;(D)provide early, comprehensive support for parents;(E)promote the development of healthy familial relationships and parenting skills, especially in young parents and parents with very young children;(F)increase family stability;(G)improve family access to formal and informal community-based resources, including health and mental health services, time-limited and need-based concrete supports, and services and supports to meet the needs of families with children or caregivers with disabilities; and(H)support the additional needs of families with children with disabilities, including through respite care.(2)Fostering the development of a continuum of preventive services to strengthen families through State- and community-based collaborations and both public and private partnerships.(3)Financing the start-up, maintenance, expansion, or redesign of core services described in section 205, where communities have identified gaps and decided to prioritize the establishment of such services, to the extent practicable given funding levels and community priorities.(4)Maximizing funding through leveraging Federal, State, local, public, and private funds to carry out the purposes of this title.(5)Developing or enhancing statewide and local networks to operate, expand, or enhance community-based family strengthening services, initiatives, and activities that promote child, parent, family, and community health and well-being and prevent child abuse and neglect.(6)Promoting the development of, and coordination with, existing community coalitions of networks of family strengthening services that utilize culturally responsive providers in order to enhance child, family, and community well-being and prevent child abuse and neglect in all families.(7)Financing public information activities that focus on parent and child development and child abuse and neglect prevention.(8)To the extent practicable—(A)promoting the development and implementation of a statewide systems-building strategy to address the unmet needs identified in the inventory described in section 204(3), including the participation of public and private stakeholders, community-based organizations, legislators, parents and other relevant stakeholders, and State agencies, including the child welfare agency, the public health agency, housing agency, and the State education agency, to scale evidence-based, evidence-informed, and promising programs that expand access to family strengthening services and reduce the numbers of children entering the foster care system;(B)developing comprehensive outreach strategies to engage families with various risk factors, including families who have experienced trauma or domestic violence, parents with substance use disorder, and families with children or caregivers with disabilities; and(C)providing capacity-building supports to local programs to improve desired outcomes for children and families, such as—(i)technical assistance, including support for local programs to collect outcome data that helps improve service delivery;(ii)professional development; and(iii)peer support networks, including through developing a problem-solving forum..202.EligibilitySection 202 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116a) is amended—(1)in paragraph (1)—(A)by striking subparagraph (A) and inserting the following:(A)the Governor of the State has designated a lead entity to administer funds under this title for the purposes identified under the authority of this title, including to develop, implement, operate, enhance, or expand community-based family strengthening services designed to prevent child abuse and neglect;; and(B)by striking subparagraph (D) and inserting the following:(D)the Governor of the State has given consideration to the capacity and expertise of all entities requesting to be designated under subparagraph (A);; and(2)in paragraph (3)—(A)by striking subparagraph (A) and inserting the following:(A)has demonstrated ongoing meaningful partnerships with parents in the development, operation, and oversight of State- and community-based family strengthening services designed to prevent child abuse and neglect;;(B)in subparagraph (B), by striking community-based and prevention-focused programs and activities designed to strengthen and support families and inserting community-based family strengthening services designed;(C)by striking subparagraph (C) and inserting the following:(C)has the capacity to provide operational support (both financial and programmatic), professional development, technical assistance, and evaluation assistance, to community-based organizations;; and(D)by striking subparagraph (D) and inserting the following:(D)will integrate efforts with individuals and organizations experienced in working in partnership with low-income families, racial and ethnic minorities, families with children or caregivers with disabilities, sexual and gender minority youth, victims of domestic violence, and with the child abuse and neglect prevention activities in the State, and demonstrate a financial commitment to those activities; and(E)will take into consideration access for diverse populations and unmet need when distributing funds to local programs under section 205..203.Amount of grantSection 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) is amended—(1)by striking subsection (a) and inserting the following:(a)ReservationFor the purpose of making allotments to Indian tribes and tribal organizations and migrant programs, the Secretary shall reserve 5 percent of the amount appropriated under section 210(a) for each fiscal year, except that, if making such reservation would cause the total amount allotted to States under this section for a fiscal year to be less than such total for fiscal year 2019, the Secretary shall reserve 1 percent of the amount appropriated under section 210(a) for the year for such purpose.; and(2)by adding at the end the following:(d)LimitationFor any fiscal year for which the amount allotted to a State under subsection (b) exceeds the amount allotted to the State under such subsection for fiscal year 2019, the State’s lead entity may use not more than 10 percent of such excess amount for administrative expenses..204.ApplicationSection 204 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d) is amended—(1)in the matter preceding paragraph (1), by striking specified by the Secretary as essential to carrying out the provisions of section 202, including and inserting and assurances required in paragraphs (2) and (3) of section 202 and types of information specified by the Secretary as essential in carrying out the provisions of section 201(b), including;(2)in paragraphs (1), (2), and (4), by striking community-based and prevention-focused programs and activities designed to strengthen and support families and inserting community-based family strengthening services designed;(3)in paragraph (3) by striking community-based and prevention-focused programs and activities and inserting community-based family strengthening services designed;(4)in paragraph (5), by striking and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect; and inserting services and statewide strategies designed to strengthen and support families to promote child, family, and community well-being and prevent child abuse and neglect;;(5)by striking paragraph (6) and inserting the following:(6)a description of the State’s capacity and commitment to ensure the meaningful involvement of parents who are or have been consumers of preventative supports, including the involvement of parents of diverse populations, such as low-income families, families with children or caregivers with disabilities, racial and ethnic minorities, and members of other underrepresented or underserved groups, family advocates, and adult victims of child abuse or neglect who can provide leadership in the planning, implementation, and evaluation of the programs and policy decisions of the applicant agency in accomplishing the desired outcomes for such efforts;;(6)by redesignating paragraph (12) as paragraph (15);(7)by redesignating paragraphs (7) through (11) as paragraphs (8) through (12), respectively;(8)by inserting after paragraph (6) the following:(7)a description of the process and criteria the lead entity will use to identify and select communities in which to build a continuum of family strengthening services, including an assurance that the process will ensure access for all families, including families in communities with high rates of child abuse and neglect relative to other communities in the State;;(9)by striking paragraph (9), as so redesignated, and inserting the following:(9)a description of outreach activities that the lead entity and local grantees will undertake to maximize the participation of low-income families, racial and ethnic minorities, families with children or caregivers with disabilities, sexual and gender minority youth, victims of domestic violence, homeless families and those at risk of homelessness, and members of other underserved or underrepresented groups;.(10)by striking paragraph (10), as so redesignated, and inserting the following:(10)a plan for providing operational support, professional development, and technical assistance to grantees, other State and local programs and providers, families, and other entities involved in strengthening families and preventing child abuse and neglect;;(11)in paragraph (11), as so redesignated, by striking and its members (where appropriate) and inserting of community-based family strengthening services and statewide initiatives; and(12)by striking paragraph (12), as so redesignated, and inserting the following:(12)a description of the actions that the applicant entity will take to inform systemic changes in State policies, practices, procedures, and regulations to improve the delivery of community-based family strengthening services designed to promote child, family, and community well-being, and to prevent child abuse and neglect;(13)a description of how the lead entity will incorporate research evidence in its process for selecting community-based family strengthening services;(14)an assurance that, in issuing regulations to improve the delivery of community-based family strengthening services designed to promote child, family, and community well-being, and to prevent child abuse and neglect, the State will—(A)take into account how such regulations will impact activities funded under this Act; and(B)where appropriate, attempt to avoid duplication of efforts, minimize costs of compliance with such regulations, and maximize local flexibility with respect to such regulations; and.205.Local program requirementsSection 205 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116e) is amended to read as follows:205.Local program requirements(a)In generalGrants from the lead entity made under this title shall be used to develop, implement, operate, expand, and enhance community-based family strengthening services designed to prevent child abuse and neglect that—(1)assess community assets and needs and develop a strategy to create a comprehensive continuum of effective services that strengthen and support families to prevent child abuse and neglect, through a planning process involving parents, local and public agencies, local nonprofit organizations and service providers, and private sector representatives in meaningful ways;(2)develop or enhance existing place-based family strengthening services, other parenting support services, and connections and coordination among key family services in the community by reaching spaces familiar to such families; and(3)help families build protective factors that support child and family well-being and help prevent child abuse and neglect, including knowledge of parenting and child development, parental resilience, social connections, time-limited and need-based concrete support, and social and emotional development of children.(b)Local considerationIn awarding grants, the lead entity shall consider, consistent with the needs of the State and community, how the grantee—(1)demonstrates the ability to form collaborations across a range of services or initiatives and the commitment to engage in long-term planning and strategic development for community-based family strengthening services as well as provide on-going problem solving support;(2)involves parents, including parents of children with disabilities, diverse racial and ethnic groups, and members of other underrepresented or underserved populations, in the development, implementation, oversight, and evaluation of services;(3)addresses the need for place-based services and the need to reach families in hard-to-reach areas through approaches that provide core family strengthening services;(4)promotes improved access to family strengthening services for diverse populations and ensures that the services address identified needs of all families; and(5)demonstrates an understanding of the sources of child and family trauma and the strategies that mitigate the impact of and prevent adverse childhood experiences.(c)Local uses of fundsGrant funds from the lead entity shall be used for community-based family strengthening services designed to prevent child abuse and neglect, which may include the following:(1)Developing a strategy based on supporting a comprehensive continuum of preventive, family-centered services that strengthen and support families to prevent child abuse and neglect, especially to young parents, to parents with young children, and to parents who are adult victims of domestic violence or child abuse or neglect, through public-private partnerships.(2)Addressing the needs of families in hard-to-reach areas by creating access to place-based family strengthening services.(3)Performing an assessment of community needs, including by partnering, at the option of the grantee, with an organization that already has performed a needs assessment (such as a Maternal, Infant and Early Childhood Home Visiting program under section 511 of the Social Security Act (42 U.S.C. 711) or a Head Start program under the Head Start Act (42 U.S.C. 9831 et seq.).(4)Supporting outreach for services, including by coordinating with existing family strengthening services such as home visiting and other early intervention programs.(5)Providing, promoting the development or enhancement of, or connecting families to, core services that include—(A)parenting support and parent education programs, including services that help parents and other caregivers support children’s development;(B)parent leadership skills development programs that support parents’ personal growth as leaders in their families and communities;(C)mutual support groups for parents, children, and parent partners;(D)respite and crisis care; and(E)referrals to optional community and social services, including—(i)domestic violence services;(ii)screening and referrals to early intervention;(iii)voluntary home visiting programs;(iv)health and mental health services, including referrals for information on the State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(v)early care and learning programs including child care and Head Start programs and Early Head Start programs under the Head Start Act (42 U.S.C. 9831 et seq.);(vi)nutrition programs, including the special supplemental nutrition program for women, infants, and children established under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) and the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(vii)education and workforce development programs, including adult literacy, child development, wellness, and family socioeconomic mobility programs; and(viii)services and supports to meet the needs of families with children or caregivers with disabilities, such as early intervention services for infants and toddlers with disabilities and their families, as early intervention services are defined in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).(6)Providing leadership in mobilizing local public and private resources to support the provision of community-based family strengthening services designed to prevent child abuse and neglect.(7)Developing and maintaining meaningful partnerships with parents relating to the development, operation, evaluation, and oversight of the programs and services.(8)Coordinating with other community-based family strengthening services designed to prevent child abuse and neglect in the development, operation, and expansion of networks where appropriate.(d)PriorityWhen awarding grants, a lead entity shall give priority to effective community-based efforts that serve low-income communities and are focused on comprehensive approaches to serving young parents or parents with young children..206.Performance measuresSection 206 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116f) is amended—(1)in paragraphs (1), (5), (6), and (8), by striking community-based and prevention-focused programs and activities designed to strengthen and support families and inserting community-based family strengthening services designed;(2)in paragraph (1), by striking meets and inserting meet;(3)in paragraph (2), by striking including core and optional services as described in section 202;(4)by striking paragraph (3) and inserting the following:(3)shall demonstrate how they have addressed unmet needs identified by the inventory required under section 204;.(5)by striking paragraph (4) and inserting the following:(4)shall describe the number of families served, including families with children or caregivers with disabilities, and the involvement of a diverse representation of families in the design, operation, and evaluation of both community-based family strengthening services and networks of such services;;(6)by striking paragraph (7) and inserting the following:(7)shall describe—(A)the number of programs funded disaggregated by urban, suburban, and rural community type;(B)the number of children and families served under each such program disaggregated by urban, suburban, and rural community type; and(C)the number of programs that partner with outside entities and the services such outside entities provide;;(7)in paragraph (8)—(A)by striking leadership of and insert partnership with; and(B)by striking the period at the end and inserting ; and; and(8)by adding at the end the following:(9)shall describe the extent to which there is evidence to support the effectiveness of activities conducted under this title for the program’s intended purpose, or, in instances where such evidence is not available, shall describe barriers and challenges to developing evidence of effectiveness..207.National network for community-based family resource programsSection 207 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116g) is amended—(1)in the matter preceding paragraph (1), by striking such sums as may be necessary and inserting not more than 5 percent; and(2)in paragraph (3), by striking community-based and prevention-focused programs and activities designed to strengthen and support families and inserting community-based family strengthening services designed.208.DefinitionsSection 208 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116h) is amended—(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (1), respectively, and transferring paragraph (1) as redesignated to appear before paragraph (2) as redesignated; and(2)by striking paragraph (1) (as so redesignated) and inserting the following:(1)Community-based family strengthening servicesThe term community-based family strengthening services includes organizations such as family resource programs, family support programs, voluntary home visiting programs, respite care services, parenting education, mutual support groups for parents, children, parent partner programs, and other community programs or networks of such programs that provide activities that are designed to prevent child abuse and neglect..209.Rule of construction(a)In generalTitle II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.) is amended—(1)by redesignating section 209 as section 210; and(2)by inserting after section 208 the following:209.Rule of constructionNothing in this title shall be construed to prohibit grandparents, kinship care providers, foster parents, adoptive parents, or any other individual in a parenting role from receiving or participating in services and programs under this title..(b)Conforming amendmentThe table of contents in section 1(b) of the Child Abuse Prevention and Treatment Act is amended by striking the item relating to section 209 and inserting the following:Sec. 209. Rule of construction.Sec. 210. Authorization of appropriations..210.Authorization of appropriationsSection 210 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.), as redesignated by section 209 of this Act, is amended—(1)by striking There are and inserting the following:(a)In generalThere are;(2)by striking to carry out through fiscal year 2010 and inserting to carry out this title $270,000,000 for fiscal year 2020;(3)by striking 2011 through 2015 and inserting 2021 through 2025; and(4)by adding at the end the following:(b)Treatment of non-Federal funds in certain fiscal yearsFor any fiscal year for which the amount appropriated under subsection (a) exceeds the amount appropriated under such subsection for fiscal year 2019, the Secretary shall consider non-Federal funds and in-kind contributions as part of the State contribution for the activities specified in section 204(4)..211.Study and report(a)Study relating to new prevention programs(1)In generalThe Comptroller General of the United States shall complete a study, using data reported by States to the Secretary of Health and Human Services under section 206 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116f), as amended by this Act—(A)to determine how many families and children in the first 3 years after the date of the enactment of this Act are served annually through programs funded under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.); and(B)to compare the number of such families and children served annually in the first 3 years after the date of the enactment of this Act to the number of such families and children served in fiscal year 2019.(2)ContentsThe study required under paragraph (1) shall include the following for each of the first 3 years after the date of the enactment of this Act:(A)An examination of how many families received evidence-based programming under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.).(B)An examination of the extent to which local programs conduct evaluations using funds provided under such title and the findings of such evaluations.(C)An examination of whether findings of effectiveness in evaluation studies vary by urban, suburban, or rural community type.(D)An examination of whether programs partnering with other entities are more effective than those that do not partner with other entities.(E)An examination of barriers to implement evidence-based programming or to conduct evaluations in instances where such activities do not occur.(b)ReportNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains the results of the study conducted under paragraph (1).IIIAdoption Opportunities301.PurposeSection 201 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5111) is amended—(1)in the section heading, by striking Congressional findings and declaration of purpose and inserting Purpose;(2)by striking subsection (a); and(3)in subsection (b)—(A)by striking (b) Purpose.—;(B)in the matter preceding paragraph (1), by inserting sexual and gender minority youth after particularly older children, minority children,; and(C)in paragraph (1), by inserting services and, after post-legal adoption.302.Report and guidance on unregulated custody transfersThe Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5111 et seq.) is amended by inserting after section 201 the following:202.Report and guidance on unregulated custody transfers(a)Sense of CongressIt is the sense of Congress that:(1)Some adopted children may be at risk of experiencing an unregulated custody transfer because the challenges associated with adoptions (including the child’s mental health needs and the difficulties many families face in acquiring support services) may lead families to seek out unregulated custody transfers.(2)Some adopted children experience trauma, and the disruption and placement in another home by unregulated custody transfer creates additional trauma and instability for children.(3)Children who experience an unregulated custody transfer may be placed with families who have not completed required child welfare or criminal background checks or clearances.(4)Social services agencies and courts are often unaware of the placement of children through unregulated custody transfer and therefore do not conduct assessments on the child’s safety and well-being in such placements.(5)Such lack of placement oversight places a child at risk for future abuse and increases the chance that the child may experience—(A)abuse or neglect;(B)contact with unsafe adults or youth; and(C)exposure to unsafe or isolated environments.(6)The caregivers with whom a child is placed through unregulated custody transfer often have no legal responsibility with respect to such child, placing the child at risk for additional unregulated custody transfers.(7)Such caregivers also may not have complete records with respect to such child, including the child’s birth, medical, or immigration records.(8)A child adopted through intercountry adoption may be at risk of not acquiring United States citizenship if an unregulated custody transfer occurs before the adoptive parents complete all necessary steps to finalize the adoption of such child.(9)Engaging in, or offering to engage in, unregulated custody transfer places children at risk of harm.(b)Report to Congress(1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary of Health and Human Services shall provide to the Committee on Education and Labor of the House of Representatives, the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and the Committee on Health, Education, Labor and Pensions of the Senate a report on unregulated custody transfers of children, including of adopted children.(2)ElementsThe report required under paragraph (1) shall include—(A)the causes, methods, and characteristics of unregulated custody transfers, including the use of social media and the internet;(B)the effects of unregulated custody transfers on children, including the lack of assessment of a child’s safety and well-being by social services agencies and courts due to such unregulated custody transfer;(C)the prevalence of unregulated custody transfers within each State and across all States; and(D)recommended policies for preventing, identifying, and responding to unregulated custody transfers, including of adopted children, that include—(i)amendments to Federal and State law to address unregulated custody transfers;(ii)amendments to child protection practices to address unregulated custody transfers; and(iii)methods of providing the public information regarding adoption and child protection.(c)Guidance to States(1)In generalNot later than 180 days after the date specified in subsection (b)(1), the Secretary shall issue guidance and technical assistance to States related to preventing, identifying, and responding to unregulated custody transfers, including of adopted children.(2)ElementsThe guidance required under paragraph (1) shall include—(A)education materials related to preventing, identifying, and responding to unregulated custody transfers for employees of State, local, and Tribal agencies that provide child welfare services;(B)guidance on appropriate pre-adoption education and post-adoption services for domestic and international adoptive families to promote child permanency; and(C)the assistance available through the National Resource Center for Special Needs Adoption under section 203(b)(9).(d)DefinitionsIn this section:(1)StateThe term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.(2)Unregulated custody transferThe term unregulated custody transfer means the abandonment of a child, by the child’s parent, legal guardian, or a person or entity acting on behalf, and with the consent, of such parent or guardian—(A)by placing a child with a person who is not—(i)the child’s parent, step–parent, grandparent, adult sibling, legal guardian, or other adult relative;(ii)a friend of the family who is an adult and with whom the child is familiar; or(iii)a member of the Federally recognized Indian tribe of which the child is also a member;(B)with the intent of severing the relationship between the child and the parent or guardian of such child; and(C)without—(i)reasonably ensuring the safety of the child and permanency of the placement of the child, including by conducting an official home study, background check, and supervision; and(ii)transferring the legal rights and responsibilities of parenthood or guardianship under applicable Federal and State law to a person described in subparagraph (A).. 303.Information and services(a)National Resource Center for Special Needs AdoptionSection 203(b)(9) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(b)(9)) is amended by inserting not later than 2 years after the date of the enactment of the Stronger Child Abuse Prevention and Treatment Act, establish and before maintain.(b)Placement with adoptive familiesSection 203(b)(11)(C) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(b)(11)(C)) is amended by striking such children and inserting the children and youth described in the matter preceding paragraph (1) of section 201.(c)Pre-Adoption servicesSection 203(c)(1) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(c)(1)) is amended by striking post and inserting pre- and post-.(d)ServicesSection 203(c)(2) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(c)(2)) is amended by inserting and the development of such services, after not supplant, services.(e)Elimination of barriers to adoption across jurisdictional boundariesSection 203(e)(1) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(e)(1)) is amended—(1)by striking with, States, and inserting with States, Indian Tribes,; and(2)by inserting , including through the use of web-based tools such as the electronic interstate case-processing system referred to in section 437(g) of the Social Security Act (42 U.S.C. 629g(g)) before the period at the end.304.Study and report on successful adoptionsSection 204 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5114) is amended to read as follows:204.Study and report on successful adoptions(a)StudyThe Secretary shall conduct a study (directly or by grant to, or contract with, public or private nonprofit research agencies or organizations) on adoption outcomes and the factors (including parental substance use disorder) affecting those outcomes.(b)ReportNot later than the date that is 36 months after the date of the enactment of the Stronger Child Abuse Prevention and Treatment Act the Secretary shall submit a report to Congress that includes the results of the study required under subsection (a)..305.Authorization of appropriationsSection 205(a) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5115(a)) is amended—(1)by striking fiscal year 2010 and inserting fiscal year 2020; and(2)by striking fiscal years 2011 through 2015 and inserting fiscal years 2021 through 2025.IVAmendments to other laws401.Technical and conforming amendments to other laws(a)Head Start ActSection 658E(c)(2)(L) of the Head Start Act (42 U.S.C. 9858c(c)(2)(L)) is amended by striking will comply with the child abuse reporting requirements of section 106(b)(2)(B)(i) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)(i)) and inserting will comply with the child abuse reporting requirements of section 106(b)(2)(A)(i) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(A)(i)).(b)Victims of Crime Act of 1984Section 1404A of the Victims of Crime Act of 1984 (34 U.S.C. 20104) is amended by striking section 109 and inserting section 107.Passed the House of Representatives May 20, 2019.Cheryl L. Johnson,Clerk.